This was a proceeding in attachment, instituted in the district court of Alfalfa county, by the Central National Bank of St. Louis, Mo., against A. H. Stout and J. W. Pickerell, wherein an order of attachment was procured and levied on certain property of defendants. Thereafter *Page 285 
said defendants filed their motion to dissolve said order of attachment. In November, 1910, a hearing was had on said motion in said court, and after hearing the evidence of both the plaintiff and defendants the court dissolved said attachment, and from the judgment dissolving same, plaintiff below appeals. The case-made and petition in error were filed in this court January 28, 1911, and the case assigned for submission September 17, 1912. No briefs have yet been filed. Following the rules of this court, the cause is dismissed for failure to file briefs within the time prescribed by the rules of this court.
By the Court: It is so ordered.